Judgment, Supreme Court, New York County (Lewis Bart Stone, J), rendered April 12, 2012, convicting defendant, upon her plea of guilty, of grand larceny in the third degree and identity theft in the first degree, and sentencing her to concurrent terms of six months, with five years’ probation, unanimously modified, on the law, to the extent of vacating the sentence and remanding for resentencing.
As the People concede, defendant is entitled to resentencing pursuant to People v Rudolph (21 NY3d 497 [2013]) for a youthful offender determination.
Concur — Sweeny, J.P, Renwick, Andrias, Saxe and Kapnick, JJ.